Case 2:19-cv-00529-JRS-MJD Document 1 Filed 10/31/19 Page 1 of 5 PageID #: 1



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF KENTUCKY
                             TERRE HAUTE DIVISION

CIARA HAMILTON,                              )
                                             )
              Plaintiffs,                    )
                                             ) CAUSE NO.: 2:19-cv-529
       v.                                    )
                                             )
CLEAN SWEEP PLUS, INC.,                      )
CARMEN RAMSEY and                            )
T. SCOTT RAMSEY                              )
                                             )
              Defendant.                     )

                   COMPLAINT AND REQUEST FOR JURY TRIAL

                                 I.      NATURE OF THE CASE

       1.     Plaintiff, Ciara Hamilton (“Hamilton”), by counsel, brings this action

against Defendant, Clean Sweep Plus, Inc. d/b/a Office Pride Commercial Cleaning

Services – Terre Haute, ( “Office Pride”), Carmen Ramsey and T. Scott Ramsey

(collectively “Defendants”) alleging that they violated the Fair Labor and Standards

Act (“FLSA), 29 U.S.C. § 201 et seq.

                                       II.     PARTIES

       2.     Hamilton is a citizen of Vigo County, Indiana and has resided within the

geographic boundaries of the Southern District of Indiana at all relevant times.

       3.     Office Pride is an Indiana corporation doing business as an commercial

cleaning service in or around the Terre Haute area. Office Pride acted, directly or

indirectly, in the interest of an employer with respect to Plaintiff.

       4.     Upon information and belief, Carmen Ramsey is an owner of Office Pride.


                                               1
Case 2:19-cv-00529-JRS-MJD Document 1 Filed 10/31/19 Page 2 of 5 PageID #: 2



         5.    Upon Information and believe, T. Scott Ramsey is an owner of Office
Pride.
         6.    Each Defendant (collectively "Defendants") is an "employer" within the

meaning of 29 U.S.C. § 203(d), (r) and (s).

                             III.    JURISDICTION AND VENUE

         7.    This Court has jurisdiction over the subject matter of this complaint

pursuant to 28 U.S.C. §1331, 29 U.S.C. § 216(b) and 28 U.S.C. §1367.

         8.    Defendant is an “employer” as that term is defined by 29 U.S.C. § 203(d).

         9.    Plaintiff is an “employee” as that term is defined by 29 U.S.C. §203(e)(1).

         10.   Defendant is subject to the FLSA because its employees engaged in

interstate commerce and Defendant generates an annual gross volume of sales made or

business done in excess of $500,000.00.

         11.   All events, transactions, and occurrences relevant to this lawsuit arose

within the geographical environs of the Southern District of Indiana; thus venue is

proper in this Court.

                               IV.    FACTUAL ALLEGATIONS

         12.   Office Pride provides commercial cleaning services in Terre Haute as well

in surrounding communities, including businesses in both Indiana and Illinois

         13.   On or about December 15, 2015, Hamilton was hired by Defendants as a

Front Line Cleaner.

         14.   In or about May 2016, Hamilton began performing additional duties and

was given the title of Team Lead. A few weeks later, her title was changed to Assistant

Area Lead; however, her duties remained the same.

                                              2
Case 2:19-cv-00529-JRS-MJD Document 1 Filed 10/31/19 Page 3 of 5 PageID #: 3



      15.    Hamilton’s duties primarily consisted of performing field work, i.e.

cleaning.

      16.    On or about October 30, 2017, Defendants added an additional duty to

Hamilton’s workload. It asked her to audit its timekeeping system, Chronotek, each

night to ensure each account had been covered as scheduled. The work generally took 7

hours per week. Defendants did not compensate Hamilton for these hours worked.

      17.    At all times between December 15, 2015, and June 2018, Hamilton was

appropriately designated as a non-exempt employee under the Fair Labor Standards

Act and paid on an hourly basis.

      18.    In or about January 2018, Defendants hired Marcus Rogers as its General

Manager. Rogers became Hamilton’s supervisor and assumed all leadership

responsibilities that Hamilton had previously performed.

      19.    In or about June 2018, Defendants began to pay Hamilton on a salary

basis, though her job responsibilities and hourly rate remained unchanged.

      20.    Hamilton consistently worked at least 60 hours per week from June 2018

through her resignation on August 5, 2019.

      21.    In February 2019, Defendants requested that Hamilton perform post-

construction clean-up work at an Assisted Living Building. Hamilton worked

approximately 60 hours performing post-construction clean-up work but was never

paid for any of her time doing so.

      22.    Between approximately June 26, 2019 and July 26, 2019, Office Pride

requested that Hamilton perform clean-up work at Indiana State University School of

                                             3
Case 2:19-cv-00529-JRS-MJD Document 1 Filed 10/31/19 Page 4 of 5 PageID #: 4



Fine Art. Hamilton worked between approximately 70 hours at Indiana State

University School of Fine Art, but was never compensated for it.

                                     V. Legal Allegations

       23.    Hamilton hereby incorporates paragraphs one (1) through twenty-two

(22) of her Complaint as if the same were set forth at length herein.

       24.    Hamilton was a non-exempt employee of Office Pride who was engaged

in commerce and/or in an enterprise engaged in commerce.

       25.    Defendants intentionally and willfully failed to compensate Hamilton at

least one and one-half times the minimum wage rate of pay for time she spent

performing work-related duties in excess of forty hours in a workweek.

       26.    Defendants’ actions violated the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201 et seq.

       27.    Hamilton is entitled to recover from Defendants all compensation which

she earned, as well as liquidated damages and attorney fees pursuant to the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.

                                   VI.   REQUESTED RELIEF

       WHEREFORE, Plaintiff, Ciara Hamilton, respectfully requests that this Court

enter judgment in her favor and award her the following relief:

   1. Payment to Plaintiff of all unpaid wages and overtime compensation;

   2. Payment to Plaintiff of liquidated damages for all unpaid wages and overtime

       compensation;




                                              4
Case 2:19-cv-00529-JRS-MJD Document 1 Filed 10/31/19 Page 5 of 5 PageID #: 5



   3. Order injunctive relief sufficient to insure that Defendants cease and desist from

       further unlawful employment practices in violation of the Fair Labor Standards

       Act of 1938, as amended, 29 U.S.C. Â§ 201 et seq.;

   4. Order Defendants to pay pre-judgment and post-judgment interest to Plaintiffs;

   5. Order Defendants to pay Plaintiff’s costs and attorney fees; and

   6. Order all other relief this Court deems just and proper.

                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych          _________
                                          Andrew Dutkanych III, Atty No. 91190
                                          411 Main Street
                                          Evansville, IN 47708
                                          Telephone: (812) 424-1000
                                          Facsimile:    (812) 424-1005
                                          Email: ad@bdlegal.com
                                          Attorneys for Plaintiff, Ciara Hamilton

                             DEMAND FOR JURY TRIAL

       Plaintiff, Ciara Hamilton, by counsel, requests a trial by jury on all issues deemed

so triable.

                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/Andrew Dutkanych______________
                                          Andrew Dutkanych III, Atty No. 23551-49
                                          411 Main Street
                                          Evansville, IN 47708
                                          Telephone: (812) 424-1000
                                          Facsimile:    (812) 424-1005
                                          Email: ad@bdlegal.com
                                          Attorneys for Plaintiff, Ciara Hamilton

                                            5
